Case 2:17-cv-02185-MWF-JC Document 47 Filed 04/24/19 Page 1 of 4 Page ID #:714


                                                                            FILED
                            NOT FOR PUBLICATION
                                                                             APR 24 2019
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

  ESPLANADE PRODUCTIONS, INC., a                  No. 17-56775
  California corporation,
                                                  D.C. No.
               Plaintiff-Appellant,               2:17-cv-02185-MWF-JC

  v.
                                                  MEMORANDUM*
  THE WALT DISNEY COMPANY, a
  Delaware corporation; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                         Argued and Submitted April 8, 2019
                                Pasadena, California

 Before: GRABER and BYBEE, Circuit Judges, and ARTERTON,** District Judge.

       Plaintiff Esplanade Productions, Inc. timely appeals the district court’s

 dismissal of this action alleging copyright violations by Defendants The Walt

 Disney Company and related entities concerning the popular movie, Zootopia.

       *
         This disposition is not appropriate for publication and is not precedent
 except as provided by Ninth Circuit Rule 36-3.
       **
          The Honorable Janet Bond Arterton, United States District Judge for the
 District of Connecticut, sitting by designation.
Case 2:17-cv-02185-MWF-JC Document 47 Filed 04/24/19 Page 2 of 4 Page ID #:715




 Reviewing de novo, Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 652

 (9th Cir. 2019), we affirm.

       To establish copyright infringement, Plaintiff must prove, among other

 things, unlawful appropriation of protected expression. Rentmeester v. Nike, Inc.,

 883 F.3d 1111, 1117 (9th Cir. 2018), cert. denied, 2019 WL 1318584 (U.S. Mar.

 25, 2019) (No. 18-728). To assess unlawful appropriation, we consider substantial

 similarity under the extrinsic test. Id. at 1118.

       The extrinsic test assesses the objective similarities of the two works,
       focusing only on the protectable elements of the plaintiff’s expression.
       Before that comparison can be made, the court must "filter out" the
       unprotectable elements of the plaintiff’s work—primarily ideas and
       concepts, material in the public domain, and scènes à faire (stock or
       standard features that are commonly associated with the treatment of a
       given subject). The protectable elements that remain are then
       compared to corresponding elements of the defendant’s work to assess
       similarities in the objective details of the works.

 Id. (citations omitted). Notably, "[o]riginal selection, coordination, and

 arrangement of unprotectible elements may be protectible expression." L.A.

 Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 849 (9th Cir. 2012).

       In determining substantial similarity, we must ask whether Plaintiff has

 shown that Defendants "appropriated a substantial portion of the plaintiff’s work."

 Id. at 852 (emphasis added). "It is enough that substantial parts were lifted; no

 plagiarist can excuse the wrong by showing how much of his work he did not


                                             2
Case 2:17-cv-02185-MWF-JC Document 47 Filed 04/24/19 Page 3 of 4 Page ID #:716




 pirate." Id. (brackets omitted) (quoting Sheldon v. Metro-Goldwyn Pictures Corp.,

 81 F.2d 49, 56 (2d Cir. 1936) (Hand, J.)).

       Applying the extrinsic test here, the two works are not substantially similar.

 Considering all the protectable elements, for example, "plot, themes, dialogue,

 mood, setting, pace, characters, and sequence of events," Funky Films, Inc. v. Time

 Warner Entm’t Co., 462 F.3d 1072, 1077 (9th Cir. 2006) (internal quotation marks

 omitted), plus the selection, combination, and arrangement of unprotectable

 elements, there is little similarity between the works. The titles are identical, but a

 title is unprotected as a matter of federal law. 37 C.F.R. § 202.1(a); Shaw v.

 Lindheim, 919 F.2d 1353, 1362 (9th Cir. 1990). And the single common line of

 dialogue about becoming an elephant is insufficiently significant to constitute

 protected expression. Olson v. Nat’l Broad. Co., 855 F.2d 1446, 1450 (9th Cir.

 1988). Other than those attributes, the works share similarities only at a very high

 level of generality or in ways common to many works. Defendants may have

 copied the idea of a zoo utopia, but their expression of that idea bears almost no

 resemblance to Plaintiff’s expression. Plaintiff therefore has not shown unlawful

 appropriation.

       No discovery or expert testimony could show how the works are similar, so

 the claim is not plausible, and dismissal of the movie copyright claim was


                                              3
Case 2:17-cv-02185-MWF-JC Document 47 Filed 04/24/19 Page 4 of 4 Page ID #:717




 appropriate. See Rentmeester, 883 F.3d at 1123 (affirming dismissal on the

 pleadings where the two works are before the court "and thus capable of

 examination and comparison" and where discovery would not "shed light on any

 issues that actually matter to the outcome" (internal quotation marks omitted)).

       For the same reason—lack of substantial similarity under the extrinsic

 test—the district court correctly dismissed the "merchandise and marketing"

 copyright claim.

       AFFIRMED.




                                           4
